Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claim
Claims 1, 4-14 and 21-27 were previously pending and subject to a non-final office action mailed on March 23, 2021. Claims 1, 8-10, 12-13 and 21 are amended, claims 4-7, 11, 14 and 22-27 are left as previously presented, claim 28 is newly added and claims 2-3 and 15-20 are canceled. Claims 1, 4-17 and 21-28 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed June 23, 2021 with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1, 4-14 and 21-27 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The next closest prior art is “Design and Research of Integrated Information
Platform for Smart Ship” Published by International Conference on Transportation Information and Safety in 2017 discloses a method of shipping management and monitoring. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1, 4-17 and 21-28.
“process a freight request from a shipper, the freight request specifying a pickup location and a destination location for a load of the shipper; implement an assignment process to assign a freight operator to transport the load to the destination location of the freight request, the assignment process including identifying a candidate set of freight operators based, at least in part, on a deadhead criterion that specifies an amount of time or distance a respective freight operator would not be carrying a load while in transit to the pickup location;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628